Case 1:19-CV-02997-.]SR Document 14 Filed 04/22/19 Page 1 of 1

AO 458 G{ev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT CoURT
for the

Southern District of NeW York E

 

 

Jonathan Si|verman )
Plaintijj” )
v. ) Case No. 1:19-CV-02997-JSR
Payward, |nc., Payward Ventures, |nc., |nt”lnitude, Ltd. )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
l am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Payward, |nc., Payward Ventures, |nc., |nfinitude, Ltd.

Date: 04/22/2019 (`% % ‘

 

Attorney ’s signature

Christopher N. LaViqne CN1515
Printed name and bar number
Pierce Bainbridge Beck Price & Hecht, LLP
277 Park Avenue, 45th F|oor
New York, NY 10172
212-498-9866

 

Address

clavigne@piercebainbridge.com
E-mail address

(646) 694-9666

Telephone number

(646) 698-4125
FAX number

